Citation Nr: 0634009	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  97-08 027	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to March 21, 1996, for 
the grant of service connection for dysthymic disorder.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran had active service in the Navy from January 1965 
to July 1968, with subsequent service in the Naval Reserve.

As pertinent here, this matter come before the Board of 
Veterans' Appeals (Board) on appeal from a July 1996 rating 
decision of the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO), which established service 
connection and assigned a zero percent evaluation for 
dysthymic disorder, effective March 21, 1996.

By an August 1997 decision, a RO Hearing Officer granted a 10 
percent evaluation for dysthymic disorder, effective March 
21, 1996.  In its April 1998 decision, the Board granted a 30 
percent evaluation for dysthymic disorder, but denied the 
claim for an effective date prior to March 21, 1996 for the 
grant of service connection for the dysthymic disorder.  

The veteran appealed the April 1998 Board decision to the 
United States Court of Appeals for Veterans Claims ("Court").  
In April 2001, the VA General Counsel filed a Motion for 
Remand and to Stay Proceedings, requesting that the Board's 
decision be vacated and remanded for readjudication in light 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2006)).  In 
May 2001, the Court granted the motion and remanded the case 
to the Board.  In a May 2002 decision, the Board denied the 
claim for an effective date prior to March 21, 1996, for the 
grant of service connection for the dysthymic disorder, and 
remanded the remaining issues for further development.

In September 2003, a Joint Motion For Remand was filed by VA 
and the veteran's representative, requesting that the May 
2002 Board decision be vacated and remanded for insufficient 
reasons and bases.  In October 2003, the Court granted the 
motion and remanded the case to the Board.  In May 2004, the 
Board remanded the effective date claim for further 
development.  

In a January 18, 2006, decision, the Board, in part, denied 
an effective date prior to March 21, 1996, for the grant of 
service connection for dysthymic disorder.

In January 2006, the veteran's attorney filed a motion for 
reconsideration of that part of the January 18, 2006, Board 
decision that denied an effective date prior to March 21, 
1996, for the grant of service connection for dysthymic 
disorder.  In a September 2006 letter, a Deputy Vice Chairman 
of the Board indicated that the January 18, 2006, Board 
decision would be vacated insofar as it had denied an 
effective date prior to March 21, 1996, for the grant of 
service connection for dysthymic disorder, and replaced by 
another separate decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On May 29, 1991, the veteran filed a claim, in part, for a 
nervous disorder identified as post-traumatic stress disorder 
(PTSD).  In July 1992, the RO denied service connection for 
PTSD.  The veteran filed a timely appeal to the Board.  In a 
March 1994 decision, the Board denied service connection for 
PTSD and granted service connection for rheumatoid arthritis.  

In a March 2004 statement, the veteran's attorney argued that 
the veteran has PTSD that is a part of the service-connected 
dysthymic disorder.  The veteran's attorney contends that the 
veteran's claim for an earlier effective date for his 
service-connected dysthymic disorder and the issue of PTSD 
are inextricably intertwined, and that the veteran is 
entitled to an effective date of May 24, 1991, for the grant 
of service connection for dysthymic disorder.  

The Board remanded this issue in May 2004 to enable the RO to 
readjudicate the veteran's claim to include the argument that 
the veteran's dysthymic disorder includes PTSD and as such is 
related to the claim for an earlier effective date of the 
grant of service connection for dysthymic disorder.  However, 
the RO did not consider this argument as directed in the 
Board's remand.  The veteran has a right, as a matter of law, 
to compliance with the remand orders of the Board.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notice and development 
procedures regarding earlier effective 
date claims pursuant to 38 U.S.C.A. 
§§ 5102-5103A, and 5107 (West 2002 & Supp. 
2005) are fully complied with.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim to include the 
argument that the veteran's dysthymic 
disorder includes PTSD and as such is 
related to the claim for an earlier 
effective date of the grant of service 
connection for dysthymic disorder.  If the 
benefit sought on appeal remains denied, 
the veteran through his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




	                         
__________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



